Order entered March 4, 2019




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-19-00125-CV

                             WILLIAM RICHARDSON, Appellant

                                                V.

   TWIN PEAKS INVESTMENT LLC, FRONT BURNER RESTAURANTS GP LLC,
 BRENT STROMAN, MANUEL CHAVEZ, PARNELL MCNAMARA AND JOHN DOE,
                              Appellee

                        On Appeal from the 160th Judicial District Court
                                     Dallas County, Texas
                            Trial Court Cause No. MDL-16-00001

                                            ORDER
          Before the Court is the Dallas County District Clerk’s February 28, 2019 request for an

extension of time to file the clerk’s record. She explains the extension is necessary because

appellant has not responded to her requests to designate the filings that should be included in the

record.

          We GRANT the request to the extent we ORDER a record that complies with Texas

Rule of Appellate Procedure 34.5(a) be filed no later than April 1, 2019. See TEX. R. APP. P.

34.5(a).

                                                       /s/   ROBERT D. BURNS, III
                                                             CHIEF JUSTICE